UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Enhanced Emerging Markets Fixed Income Fund (formerly DWS Enhanced Emerging Markets Fixed Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 33 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Information About Your Fund's Expenses 49 Tax Information 50 Advisory Agreement Board Considerations and Fee Evaluation 55 Board Members and Officers 60 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund’s currency overlay strategy is dependent on the effectiveness and implementation of portfolio management’s proprietary models. As part of its currency strategy, the fund’s exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Process In selecting securities for the fund, we consider a number of factors, including economic and currency outlooks, possible interest rate movements, capital flows, debt levels, inflation trends, credit quality of issuers, security characteristics and changes in supply and demand within global bond markets. We use independent analysis to look for bonds that have attractive yields and show improving credit. We may also adjust the duration (a measure of sensitivity to interest rate movements) of the fund’s portfolio, depending on our outlook for interest rates. Deutsche Enhanced Emerging Markets Fixed Income Fund returned 3.88% during the 12-month period ended October 31, 2014, which compares to a return of 8.55% for the JPMorgan EMBI Global Diversified Index. Although the fund trailed its benchmark, it comfortably outperformed the 2.08% average return of the funds in its Morningstar peer group, Emerging Markets Bond Funds. After beginning the annual reporting period on a down note, the emerging-debt markets recovered to finish with a robust total return. The initial bout of volatility, which lasted from November through January 2014, was fueled by concerns about credit conditions in China, unrest in Ukraine, and currency volatility in Argentina and in other nations. These factors contributed to heavy outflows from the emerging-bond markets, which in turn fueled additional selling pressure. After touching their low for the 12-month period on the first day of February 2014, the emerging-debt markets recovered to stage a meaningful rally over the next six months. A key factor underpinning this rally was the continued strength in investors’ risk appetites, as reflected in the rally in global equities during the same interval. In addition, investors saw attractive value in the emerging markets following their underperformance in 2013 and initial weakness in January. Perhaps most important, market participants grew increasingly confident that global central banks would maintain their extremely accommodative policies. The improving backdrop led to a revival of investor confidence and sparked renewed inflows of cash back into the emerging markets. At a time of low new debt issuance, the robust increase in demand had a very positive impact on prices. This rally lost steam in the final three months of the reporting period amid concerns about a surprising slowdown in global growth. Still, the emerging markets’ previous rally — in conjunction with their above- average yields — enabled the asset class to finish the 12-month period with a return superior to that of the 4.14% gain for the domestic investment-grade market, as gauged by the Barclays U.S. Aggregate Bond Index. Emerging-markets bonds continue to feature strong long-term results as well. The JPMorgan EMBI Global Diversified Index has outpaced the Barclays U.S. Aggregate in the three-, five- and 10-year periods ended October 31, 2014. Fund Performance The leading contributor to the fund’s 12-month performance was an overweight position in Turkey. We established the position on the basis of the attractive valuations in the Turkish bond market, and the country’s debt indeed outperformed following a calming of political unrest. The country also benefited from a "flight to safety" among local investors who were trying to avoid exposure to the Russia/Ukraine crisis. Overweight positions in Mexico, Indonesia and Brazil also contributed to performance.Notable detractors included the fund’s overweight positions in Venezuela, Ukraine and Russia through the first half of the period. Venezuela was pressured by unfavorable political developments, while Ukraine and Russia both sold off due to the conflict and its subsequent impact on the regional economy. The fund’s allocation to corporate bonds was a slight detractor from performance relative to the benchmark. Although this market segment produced a solid absolute return, it lagged the return of the benchmark, which is invested entirely in government debt. The fund’s strongest contributors in the corporate sector were its positions in Brazilian beef producers and Mexican financials, while the leading detractors were its positions in Russia and Ukraine, where headlines were a larger driver of performance than company fundamentals. The fund’s definition positioning (interest-rate sensitivity) and positioning along the yield curve also detracted from performance. We generally held a below-benchmark definition and an underweight in longer-term bonds, which weighed on performance at a time of strong returns for the broader market. "Our core belief is that the active management is essential for taking advantage of the full range of opportunities in the emerging markets." The fund performed better relative to its peer group than it did the benchmark, a difference that was largely attributable to the portfolio’s small weighting in local-currency bonds. The U.S. dollar powered higher during the quarter, weighing on the returns of assets denominated in local currencies. We sharply reduced the fund’s allocation to local-currency debt in the second half of 2013, a decision that has since made a meaningful contribution to relative performance vs. the peer group. The fund employed derivatives during the period, using forward currency contracts to hedge currency risk in certain portfolio positions. This strategy partially offset the potential impact of the downturn in foreign currencies relative to the U.S. dollar. Outlook and Positioning Our core belief is that active management is essential for taking advantage of the full range of opportunities in the emerging markets. Even though the term "emerging markets" suggests a single, monolithic market, the asset class is in fact made of numerous individual countries with their own idiosyncrasies. This is where active management comes into play; for example, corporate bonds may offer attractive yield spreads relative to government debt in one country, but the relative safety of government bonds may prove more compelling in another. This active approach was reflected in various shifts we made to the portfolio’s positioning during the period. For instance, our low weighting in local-currency bonds stemmed from our view that even though their yields were higher than dollar-denominated debt, the risks continue to outweigh the potential rewards. Similarly, we established overweight positions in countries with favorable growth trends and a positive outlook for reform — including Indonesia, India and Mexico — and sold or reduced positions in countries where the fundamentals were not as attractive, including Russia and Brazil. We also continued to position the fund to take advantage of the attractive yields in the corporate sector. Although our weighting in this market segment was a slight detractor from performance during the period, we continued to believe investors in emerging-markets corporates are typically well compensated for the associated risks. In addition, we believed the sector provides greater latitude for us to add value via credit research on individual securities. At the close of the annual period, the fund held a 70% allocation to corporate bonds. Our holdings were focused on investment-grade bonds, as we believed valuations were stretched in the high-yield space. Finally, we kept the fund’s duration (interest-rate sensitivity) below that of the benchmark.Although yields in the global developed markets trended down through the first 10 months of 2014, we continue to believe the longer-term trajectory is one of gradually increasing yields. As a result, we currently prefer to seek outperformance by taking on credit risk, rather than interest-rate risk, at this stage of the cycle. While we currently expect that the steady improvement in global growth will continue to provide a favorable underpinning for emerging-markets bonds, we also anticipate higher volatility and a larger dispersion of returns among individual markets in the months ahead. Accordingly, our efforts currently remain focused on taking advantage of these specific opportunities while maintaining our focus on managing risk. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2010 with two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Junior Portfolio Manager for Retail Fixed Income: New York. — MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Rahmila Nadi, Associate Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after six years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Emerging Markets Bond Funds category consists of portfolios that invest more than 65% of their assets in foreign bonds from developing countries. Credit quality measures a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Overweight means a fund holds a higher weighting in a given sector or security compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or security. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.88% 4.94% 5.88% Adjusted for the Maximum Sales Charge (max 4.50% load) –0.80% 3.98% 5.39% JPMorgan EMBI Global Diversified Index† 8.55% 8.37% 8.34% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.09% 4.11% 5.04% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.09% 3.94% 5.04% JPMorgan EMBI Global Diversified Index† 8.55% 8.37% 8.34% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.11% 4.17% 5.08% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.11% 4.17% 5.08% JPMorgan EMBI Global Diversified Index† 8.55% 8.37% 8.34% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.15% 5.21% 6.13% JPMorgan EMBI Global Diversified Index† 8.55% 8.37% 8.34% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 4.30% 5.38% 3.95% JPMorgan EMBI Global Diversified Index† 8.55% 8.37% 8.00% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.23%, 2.08%, 1.97%, 0.96% and 0.81% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2014, which is based on the performance period of the life of Institutional Class. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ Latest Quarterly Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($)(a) Value ($) Bonds 98.0% Argentina 0.2% Republic of Argentina, GDP Linked Note, Zero Coupon, 12/15/2035 (b) (Cost $450,759) EUR Austria 1.3% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 (Cost $3,093,000) Bahrain 1.1% Kingdom of Bahrain, 144A, 6.0%, 9/19/2044 (c) (Cost $2,550,000) Barbados 0.8% Columbus International, Inc., 144A, 7.375%, 3/30/2021 (Cost $2,003,170) Belarus 0.7% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $1,745,653) Bermuda 3.5% Digicel Group Ltd., 144A, 8.25%, 9/30/2020 GeoPark Latin America Ltd. Agencia en Chile, 144A, 7.5%, 2/11/2020 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 Noble Group Ltd., REG S, 6.0%, 6/24/2049 (Cost $8,741,446) Brazil 3.8% Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Tonon Bioenergia SA, 144A, 9.25%, 1/24/2020 (c) Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 (Cost $12,961,738) British Virgin Islands 2.8% GTL Trade Finance, Inc.: 144A, 5.893%, 4/29/2024 144A, 7.25%, 4/16/2044 OAS Finance Ltd., 144A, 8.0%, 7/2/2021 (Cost $6,936,301) Canada 1.6% Pacific Rubiales Energy Corp., 144A, 5.625%, 1/19/2025 (c) (Cost $4,111,761) Cayman Islands 7.4% China Overseas Finance Cayman II Ltd., REG S, 5.5%, 11/10/2020 Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 Dubai Holding Commercial Operations MTN Ltd., 6.0%, 2/1/2017 GBP Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Odebrecht Offshore Drilling Finance Ltd.: 144A, 6.625%, 10/1/2023 144A, 6.75%, 10/1/2022 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 (c) (Cost $18,147,751) Chile 0.4% Corp. Nacional del Cobre de Chile, 144A, 4.875%, 11/4/2044 (d) (Cost $1,084,468) China 0.6% Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 (Cost $1,498,425) Colombia 3.5% Banco Davivienda SA, 144A, 5.875%, 7/9/2022 (c) Banco de Bogota SA, 144A, 5.375%, 2/19/2023 Ecopetrol SA, 5.875%, 5/28/2045 Empresa de Energia de Bogota SA ESP, 144A, 6.125%, 11/10/2021 Republic of Colombia, 5.625%, 2/26/2044 (Cost $8,502,841) Costa Rica 1.2% Republic of Costa Rica, 144A, 4.25%, 1/26/2023 (Cost $2,867,833) Croatia 2.2% Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 Republic of Croatia, 144A, 6.75%, 11/5/2019 (Cost $5,383,472) Ecuador 1.0% Republic of Ecuador, 144A, 7.95%, 6/20/2024 (Cost $2,400,397) El Salvador 1.9% Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $4,621,268) Hungary 3.9% Republic of Hungary: 4.0%, 3/25/2019 4.125%, 2/19/2018 Series 19/A, 6.5%, 6/24/2019 HUF (Cost $9,380,716) India 0.9% Bank of Baroda, 144A, 4.875%, 7/23/2019 (Cost $1,995,140) Indonesia 6.9% Pertamina Persero PT: 144A, 5.25%, 5/23/2021 144A, 5.625%, 5/20/2043 (c) 144A, 6.0%, 5/3/2042 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 Perusahaan Penerbit SBSN Indonesia III, 144A, 4.35%, 9/10/2024 (c) Republic of Indonesia, 144A, 4.625%, 4/15/2043 (Cost $15,862,127) Ireland 0.7% Metalloinvest Finance Ltd., 144A, 5.625%, 4/17/2020 (Cost $1,950,222) Israel 0.8% Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 (Cost $2,000,000) Kazakhstan 1.6% Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 Republic of Kazakhstan, 144A, 4.875%, 10/14/2044 (Cost $3,972,452) Luxembourg 6.5% Evraz Group SA, 144A, 6.75%, 4/27/2018 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Severstal OAO, 144A, 5.9%, 10/17/2022 (Cost $16,313,039) Mexico 15.0% America Movil SAB de CV, 6.45%, 12/5/2022 MXN BBVA Bancomer SA: 144A, 6.008%, 5/17/2022 144A, 6.75%, 9/30/2022 Cemex SAB de CV: 144A, 6.5%, 12/10/2019 144A, 7.25%, 1/15/2021 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 (c) Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Mexichem SAB de CV, 144A, 5.875%, 9/17/2044 Petroleos Mexicanos, 4.875%, 1/24/2022 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 Trust F/1401, (REIT), 144A, 6.95%, 1/30/2044 (c) United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M, 6.5%, 6/10/2021 MXN Series M 20, 8.5%, 5/31/2029 MXN (Cost $36,901,659) Mongolia 1.5% Mongolia Government International Bond, 144A, 4.125%, 1/5/2018 (Cost $3,796,393) Morocco 0.6% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Netherlands 1.2% Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 (Cost $2,684,889) Panama 2.1% Avianca Holdings SA, 144A, 8.375%, 5/10/2020 Republic of Panama, 4.0%, 9/22/2024 (Cost $5,222,159) Paraguay 1.2% Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Republic of Paraguay, 144A, 6.1%, 8/11/2044 (c) (Cost $2,885,208) Peru 2.0% InRetail Consumer, 144A, 5.25%, 10/10/2021 Maestro Peru SA, 144A, 6.75%, 9/26/2019 Republic of Peru, 144A, 5.7%, 8/12/2024 (d) PEN (Cost $4,930,126) Philippines 0.6% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,068,464) Singapore 0.8% STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 (Cost $1,987,500) Slovenia 0.4% Republic of Slovenia, 144A, 5.5%, 10/26/2022 (Cost $1,089,753) South Africa 1.1% Republic of South Africa, Series R204, 8.0%, 12/21/2018 (Cost $2,596,380) ZAR Sri Lanka 2.3% National Savings Bank: 144A, 5.15%, 9/10/2019 144A, 8.875%, 9/18/2018 Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 (Cost $5,518,951) Turkey 6.9% Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Republic of Turkey: 7.0%, 9/26/2016 7.1%, 3/8/2023 TRY Turk Telekomunikasyon AS, 144A, 4.875%, 6/19/2024 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 (c) Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 (Cost $16,634,718) United Kingdom 3.0% Afren PLC, 144A, 10.25%, 4/8/2019 DTEK Finance PLC, 144A, 7.875%, 4/4/2018 Fresnillo PLC, 144A, 5.5%, 11/13/2023 (c) Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 (Cost $7,893,757) United States 0.2% U.S. Treasury Notes, 1.0%, 8/31/2016 (Cost $505,675) Venezuela 3.8% Petroleos de Venezuela SA, 144A, 9.0%, 11/17/2021 (c) (Cost $12,280,077) Total Bonds (Cost $245,945,211) Shares Value ($) Securities Lending Collateral 9.6% Daily Assets Fund Institutional, 0.08% (e) (f) (Cost $23,623,415) Cash Equivalents 2.2% Central Cash Management Fund, 0.07% (e) (Cost $5,418,205) % of Net Assets Value ($) Total Investment Portfolio (Cost $274,986,831)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. † The cost for federal income tax purposes was $275,151,027. At October 31, 2014, net unrealized depreciation for all securities based on tax cost was $4,713,142. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,470,067 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,183,209. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $22,724,603, which is 9.2% of net assets. (d) When-issued security. (e)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust As of October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD ZAR 11/12/2014 UBS AG ZAR USD 11/12/2014 BNP Paribas ZAR USD 11/12/2014 UBS AG GBP USD 12/18/2014 Morgan Stanley GBP USD 12/18/2014 JPMorgan Chase Securities, Inc. EUR USD 1/20/2015 Societe Generale Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 11/3/2014 ) Morgan Stanley USD MXN 11/10/2014 ) UBS AG USD BRL 11/12/2014 ) Societe Generale USD BRL 12/8/2014 ) UBS AG ZAR USD 12/8/2014 ) Barclays Bank PLC Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real EUR Euro GBP British Pound HUF Hungarian Forint MXN Mexican Peso PEN Peruvian Nuevo Sol TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Bonds $
